DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 are pending in this application. Claims 1-2 and 8-9 have been amended, no claim has been canceled or newly added.

Response to Arguments
Terminal Disclaimer review decision for the Terminal Disclaimer Filed was disapproved since Terminal Disclaimer identifies a party who is not the Applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10). 

Applicant's arguments filed on Aug 16, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of BOSCH (US 20170099131 A1, Priority Date: Oct 2, 2015), Aweya (US 20150092797 A1, Priority Date: Oct 2, 2013) and Lemkin et al (US8325704B1) fails to teach or suggest the claim limitation in claim 1 by argument that neither BOSCH’131, Aweya’797, nor Lemkin’704 et al., either alone or combined, disclose to suggest synchronizing timing a first IC to a second IC by using an active delay loop to propagate a signal and to calculate a propagation delay time, Tlatency, between the first IC and the second IC, a counter to generate a count representing a plurality of LSBs of the timestamp in response to the event strobe, and an adder for adding the global offset, including the propagation delay time, to the LSBs of the timestamp to generate the timestamp for the event. 

In response the Examiner respectfully disagrees since BOSCH’131 discloses: “the initiating TC (or local TC) 701 with local ToNE information, e.g., TS1, prepares and sends out a message or a synchronization request message e.g., protocol=0×5453 and code field=01, to the master TC 703. TS1 is referred to in this example as the sending time at the local TC 701… At 707, when the TSTC message is received, the master TC 703 with master ToNE timestamps the received TSTC message at a reception time of the TSTC message, TS2. Then, the master TC 703 also timestamps a TSTC reply message 709, e.g., TS3, and inserts the timestamp T3 in the TSTC reply message, before sending out the TSTC reply message 709 to the local TC 701. The TSTC reply message 709 may be configured to include certain information to indicate that the message is a TSTC reply message, e.g., protocol=0×5453 and code field=02. At 711, when the local TC 701 receives the TSTC reply message 709, the local TC 701 again timestamps the TSTC reply message 709 at a reception time of the TSTC reply message, e.g., TS4, and inserts the timestamp TS4 into the TSTC reply message for further processing” (par 0076). Here the message exchanged between local TC 701 and master TC 703 can be equated to propagate a signal between the first IC and the second IC with messages equated to signal. 
BOSCH’131 further discloses: “the local TC/component may be configured to compute delay information, such as a forward delay (FD), a backward delay (BD), a roundtrip delay (RTD), and/or a local time difference (DiffLocalToNE), based on the timestamps, TS1, TS2, TS3, and TS4” (par 0074).
	Therefore BOSCH’131 teaches: synchronizing timing a first IC to a second IC by using an active delay loop to propagate a signal and to calculate a propagation delay time, Tlatency, between the first IC and the second IC.

Aweya’797 discloses: “FIG. 1. The message exchange pattern for the two-step clock can be explained as follows. The master 1 sends a Sync message to the slave 3 and notes the time T1 at which it was sent. The slave 3 receives the Sync message and notes the time of reception T2 according to its local clock 5. The master 1 conveys to the slave the timestamp T1 by one of two ways: 1) Embedding the timestamp T1 in the Sync message (not shown). This requires some sort of hardware processing (i.e., hardware timestamping) for highest accuracy and precision. 2) Embedding the timestamp T1 in a Follow_Up message as shown in FIG. 1. Next, the slave 3 sends a Delay_Req message to the master 1 and notes the time T3 at which it was sent. The master 1 receives the Delay_Req message and notes the time of reception T4. The master 1 conveys to the slave 3 the timestamp T4 by embedding it in a Delay_Resp message” (par 0010), “At the end of this PTP message exchange, the slave 3 possesses all four timestamps {T1, T2, T3, T4}. These timestamps may be used to compute the offset of the slave's clock 5 with respect to the master clock 4 and the mean propagation time of messages between the two clocks” (par 0011). Therefore Aweya’797 is from the same field of endeavor and combinable with BOSCH’131. The active delay loop is obvious in the description and thus combinable with BOSCH’131. 

Lemkin’704 teaches: “Correcting a time of reception and measuring transceiver-to-transceiver distances are disclosed. The distance between two radio transceivers, M1 and M2, is determined by measuring the amount of time required for an electromagnetic signal to travel between the two transceivers. In various embodiments, the distance is measured by measuring the amount of time for a one way trip between two radio transceivers (e.g., time for a transmission/reception M1->M2 or M2->M1) by measuring the amount of time for a round trip (e.g., time for a transmission/reception M1->M2->M1)....If a round-trip time measurement is used to determine the distance between the radio transceivers, the turnaround time (e.g., the time taken during the round trip that is associated with the time during which a radio transmission is not traveling between the two radio transceivers) is subtracted from the total round trip time (e.g., the time between a transmission and a reception of a round trip packet)” (Col. 3 line 1-21). Therefore Lemkin’704 is from the same field of endeavor and combinable with BOSCH’131. The active delay loop is obvious in the description and thus combinable with BOSCH’131 and Aweya’797.
Therefore, the cited reference teaches the claimed limitations in question with adequate reasons and suggestions of combining the teachings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 8-14 (instant Application 17138844) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 11 and 13-15 of U.S. Patent No.  10,911,171 in view of Li et al (US20200205026A1, Priority Date: Dec 20, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent disclose obvious version of the instant claims

Instant Application 17138844
U.S. Patent No.  10,911,171
1 (Currently Amended). A circuit, comprising: 
a first integrated circuit ("IC") and a second IC; 
a delay loop comprising at least one transmission path between the first IC and the second IC for propagating a signal through the transmission path and for calculating a propagation delay time, Tlatency, between the first IC and the second IC; 

a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 

a circuit, comprising a phase-locked loop (PLL), for generating a plurality of timing signals for the second IC using the PLL; 

at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe, the TDU comprising: 
a circuit for receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe; and 

at least one adder for adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.


Difference: Claim 1 of cited patent discloses obvious version of the claim because “PLL” can be equated to “a circuit” which perform the same function of “generating a plurality of timing signals for the second IC”; “count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe” can be equated to LSBs adding with counter for generating a count, and design implementation of adder with 3 input will be implemented by adder of 2 inputs and then adding with 3rd input. 
1. A circuit, comprising: 


a delay loop comprising at least one transmission path between a first integrated circuit ("IC"), and a second IC for calculating a propagation delay time, Tlatency, between the first IC and the second IC; and 


a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 

a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  


at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe, the TDU comprising: 
a plurality of flip-flops and an encoder for receiving the timing signals from the PLL and the strobe and for generating at least one of the least significant bits (LSBs) of the timestamp; 
a counter for generating a count; and 
at least one adder for adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.  

U.S. Patent No.  10,911,171 discloses all the claim limitations but fails to explicitly teach: a delay loop comprising at least one transmission path between the first IC and the second IC for propagating a signal through the transmission path, during an initialization, and for calculating a propagation delay time, Tlatency, between the first IC and the second IC.

However Li et al (US20200205026A1, Priority Date: Dec 20, 2018) discloses: fig. 1B, initial round trip-time (RTT) between TCP sender and TCP receiver determined during 3 way handshake when TCP receiver establishing connection with TCP receiver (par 0013-0014). Here delay loop can be equated to path from TCP sender to TCP receiver and from TCP receiver to TCP sender in 3-way handshake. Initial RTT when establishing connection between TCP sender and receiver can be equated to propagation delay time, Tlatency, between the first IC and the second IC during initialization. TCP sender and receiver can be equated to first and second IC. 




2 (Currently Amended). The circuit as set forth in claim 1, -13- Atty Docket No.: ANAC.POOO1Cwherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp.
Claim 1 (line 16-19): 
a plurality of flip-flops and an encoder for receiving the timing signals from the PLL and the strobe and for generating at least one of the least significant bits (LSBs) of the timestamp;

6. The circuit as set forth in claim 5, wherein a gate delay of the 4-stage ring oscillator comprises a least significant bit of approximately 50 picoseconds for the timing signals.
3 (Original). The circuit as set forth in claim 2, wherein the PLL comprises a phase-frequency detector, a charge pump, loop filter, M-stage ring oscillator, phase interpolator and 5divider circuits for phase locking at least one of the timing signals to a system reference clock.
5. The circuit as set forth in claim 1, wherein the PLL comprises a phase-frequency detector, a charge pump, loop filter, M-stage ring oscillator, phase interpolator and divider circuits for phase locking at least one of the timing signals to a system reference clock
4 (Original). The circuit as set forth in claim 1, wherein the TDU further comprises: a plurality of flip-flops and an encoder for receiving the timing signals from the timing circuit and the strobe and for generating the at least one of the least 10significant bits (LSBs) of the timestamp; a counter for generating a count; and wherein, the adder adds the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.
Claim 1 (line 15-19)
the TDU comprising: 
a plurality of flip-flops and an encoder for receiving the timing signals from the PLL and the strobe and for generating at least one of the least significant bits (LSBs) of the timestamp; 
a counter for generating a count; and 
at least one adder for adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.
5 (Original). The circuit as set forth in claim 4, wherein: 15the flip-flops and the encoder further for generating a n bit binary representation for the LSBs of the timestamps.



3. The circuit as set forth in claim 1, wherein: the flip-flops and the encoder further for generating a 4 bit binary representation for the LSBs of the timestamps.

13. The method as set forth in claim 12, wherein the TDUs comprise a plurality of flip-flops and an encoder to generate a "n" bit binary representation for the timestamps, the method further comprising: injecting the global time offset into the "n" bit binary representation so as to correct a timing reference on the second IC relative to the first IC with a precision of one TDU LSB.
6 (Original). The circuit as set forth in claim 1, wherein the delay loop further comprises: a first TDU and a transmitter, located on the first IC, a first transmission path between the first IC and a second IC, a loopback path in the second IC, a 20second transmission path between the second IC and the first IC, a receiver on the first IC and a second TDU on the first IC; and -14-Atty Docket No.: ANAC.POOO1Cdatapath logic, located on the first IC, for propagating a signal in the delay loop and for calculating the propagation delay time, Tlatency, from the timestamps of the first and second TDUs.

Difference: Claim 1 of cited patent discloses obvious version of the claim because “a first TDU and a transmitter”, “a receiver on the first IC and a second TDU on the first IC” and “timestamps of the first and second TDUs” are implied to calculate the propagation delay time, Tlatency, from the timestamps of the first and second TDUs.
Claim 1 line 2-6 
a delay loop comprising at least one transmission path between a first integrated circuit ("IC"), and a second IC for calculating a propagation delay time, Tlatency, between the first IC and the second IC; and 
a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 
a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  
at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe
7 (Original). The circuit as set forth in claim 1, further comprising a plurality of the TDUs 5for generating a plurality of timestamps on the second IC.
Claim 1 line 7-15:
a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 
a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  
at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe

3. The circuit as set forth in claim 1, wherein: the flip-flops and the encoder further for generating a 4 bit binary representation for the LSBs of the timestamps.


8 (Currently Amended). A method for synchronizing two integrated circuits, comprising:
propagating a signal through a transmission path between the first IC and the second IC;


 calculating a propagation delay time, Tlatency, between the first IC and the second IC; 

synchronizing timing of the first IC to timing of the second IC, by: 
generating a plurality of timing signals for the second IC using a phase-locked loop (PLL); 

10receiving a global offset, comprising global timing information and the Tlatency; 

generating a timestamp at the second IC, in at least one time digitizer unit (TDU), synchronized to the timing of the first IC, in response to an event strobe by: 
15receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe; and adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.

Difference: Claim 11 of cited patent discloses obvious version of the claim because “count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe” can be equated to LSBs adding with count, and design implementation of adder with 3 input (global offset, the count and the LSBs) will be implemented by adder of 2 inputs (the count and the LSBs)) and then adding with 3rd input (global offset).
11. A method for synchronizing two integrated circuits, comprising: 

a delay loop comprising at least one transmission path between a first integrated circuit ("IC"),

calculating a propagation delay time, Tlatency, between a first IC and a second IC; 

synchronizing timing of the first IC to timing of the second IC, by: 
generating a plurality of timing signals for the second IC in a phase lock loop (PLL); 

receiving a global offset, comprising global timing information and the Tlatency; 

generating a timestamp at the second IC, synchronized to the timing of the first IC, in response to an event strobe; 

receiving the timing signals from the PLL and the strobe and generating at least one of the least significant bits (LSBs) of the timestamp; 
generating a count; and adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.
U.S. Patent No.  10,911,171 discloses all the claim limitations but fails to explicitly teach: propagating a signal through a transmission path, during an initialization between the first IC and the second IC.

However Li’026 discloses: fig. 1B, initial round trip-time (RTT) between TCP sender and TCP receiver determined during 3 way handshake when TCP receiver establishing connection with TCP receiver (par 0013-0014). Here path from TCP sender to TCP receiver and from TCP receiver to TCP sender in 3-way handshake can be equated to transmission path. Initial RTT when establishing connection between TCP sender and receiver can be equated to propagating a signal through a transmission path, during an initialization. TCP sender and receiver can be equated to first and second IC
9 (Currently Amended). The method as set forth in claim 8, Atty Docket No.: ANAC.POOO1Cwherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp.
Claim 11 (line 11-12): 
receiving the timing signals from the PLL and the strobe and generating at least one of the least significant bits (LSBs) of the timestamp; 

14. The method as set forth in claim 11, wherein the PLL comprises a phase-frequency detector, a charge pump, loop filter, M-stage ring oscillator, phase interpolator and divider circuits for phase locking at least one of the timing signals  to a system reference clock.

15. The method as set forth in claim 14, wherein a gate delay of the 4-stage ring oscillator comprises a least significant bit of approximately 50 picoseconds for the timing signals.
10 (Original). The method as set forth in claim 9, wherein generating a plurality of timing signals comprises phase locking at least one of the timing signals to a system reference 5clock in the PLL that comprises a phase-frequency detector, a charge pump, loop filter, M- stage ring oscillator, phase interpolator and divider circuits.
Claim 11 (line 5-6): 
generating a plurality of timing signals for the second IC in a phase lock loop (PLL);  

14. The method as set forth in claim 11, wherein the PLL comprises a phase-frequency detector, a charge pump, loop filter, M-stage ring oscillator, phase interpolator and divider circuits for phase locking at least one of the timing signals to a system reference clock.

11 (Original). The method as set forth in claim 8, wherein the TDU further comprises: a plurality of flip-flops and an encoder for receiving the timing signals from the timing circuit and the strobe and for generating the at least one of the least 10significant bits (LSBs) of the timestamp; a counter for generating a count; and an adder for adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.
Claim 1 line 12-23
at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe, the TDU comprising: 
a plurality of flip-flops and an encoder for receiving the timing signals from the PLL and the strobe and for generating at least one of the least significant bits (LSBs) of the timestamp; 
a counter for generating a count; and 
at least one adder for adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.  

Claim 11 line 11-15
receiving the timing signals from the PLL and the strobe and generating at least one of the least significant bits (LSBs) of the timestamp; generating a count; and adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.

13. The method as set forth in claim 12, wherein the TDUs comprise a plurality of flip-flops and an encoder to generate a "n" bit binary representation for the timestamps, the method further comprising: injecting the global time offset into the "n" bit binary representation so as to correct a timing reference on the second IC relative to the first IC with a precision of one TDU LSB.
12 (Original). The method as set forth in claim 11, further comprising generating a n bit 15binary representation for the LSBs of the timestamps
13. The method as set forth in claim 12, wherein the TDUs comprise a plurality of flip-flops and an encoder to generate a "n" bit binary representation for the timestamps, the method further comprising: injecting the global time offset into the "n" bit binary representation so as to correct a timing reference on the second IC relative to the first IC with a precision of one TDU LSB.
13 (Original). The method as set forth in claim 8, wherein calculating a propagation delay time, Tlatency, between a first IC and a second IC further comprises: propagating a signal, from the first IC, through a first TDU and a transmitter, located on the first IC, a first transmission path between the first IC and a second IC, a 20loopback path in the second IC, a second transmission path between the -16- Atty Docket No.: ANAC.POOO1Csecond IC and the first IC, a receiver on the first IC and a second TDU on the first IC; and calculating the propagation delay time, Tlatency, from the timestamps of the first and second TDUs.

Difference: Claim 1 of cited patent discloses obvious version of the claim because “a first TDU and a transmitter”, “a receiver on the first IC and a second TDU on the first IC” and “timestamps of the first and second TDUs” are implied to calculate the propagation delay time, Tlatency, from the timestamps of the first and second TDUs.
Claim 1 line 2-6 
a delay loop comprising at least one transmission path between a first integrated circuit ("IC"), and a second IC for calculating a propagation delay time, Tlatency, between the first IC and the second IC; and 
a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 
a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  
at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe
14 (Original). The method as set forth in claim 8, further comprising generating a plurality of timestamps on the second IC from a plurality of the TDU.
Claim 1 line :
a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 
a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  
at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe

13. The method as set forth in claim 12, wherein the TDUs comprise a plurality of flip-flops and an encoder to generate a "n" bit binary representation for the timestamps, the method further comprising: injecting the global time offset into the "n" bit binary representation so as to correct a timing reference on the second IC relative to the first IC with a precision of one TDU LSB.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH (US 20170099131 A1, Priority Date: Oct 2, 2015) in view of Li et al (US20200205026A1, Priority Date: Dec 20, 2018), and further in view of Aweya (US 20150092797 A1, Priority Date: Oct 2, 2013) and Lemkin et al (US8325704B1).

Regarding claim 1 (Currently Amended), BOSCH’131 discloses a circuit (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097), comprising:  
a first integrated circuit ("IC") (see, Fig.1 and 7A, local TC (network router) implemented by circuits, par 0034, 76. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097) and a second IC (see, Fig.1 and 7A, master TC (network router implemented by circuits, par 0034, 76. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097); 
a delay loop (see, Fig. 1 and 7A, local network router send TSTC message to master network router and then get reply from master network router,  par 0034, 0064, 0076) comprising at least one transmission path (Fig. 1 and 7A, Local TC network router send TSTC message to and get reply message from master network router via network path, par 0034, 0076) between the first IC (see, Fig.1 and 7A, local TC (network router) implemented by circuits, par 0034, 76. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097) and the second IC (see, Fig.1 and 7A, master TC (network router implemented by circuits, par 0034, 76. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097) for propagating a signal through the transmission path and for calculating a propagation delay time, Tlatency (see, Fig. 7A, forward delay and backward delay via timestamps TS2-TS1 and TS4-TS3, par 0074), between the first IC and the second IC (see, Fig. 7A, propagation delay for the communication link between master and local network element could be represented by forward delay and backward Delay via timestamps TS2-TS1 and TS4-TS3, par 0074);
10a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC (see, fig.8B, Synchronous Ethernet  capability added to the existing network element using smart transceivers with PLL inside to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices by adjusting phase difference between the frequencies f1 and f2, par 0004, 0080, 0083, 0085. Noted: PLL is on the master TC (Smart transceiver including ToNE)  by virtue of providing output to other devices), comprising: 
a circuit (see, fig.8B, PLL on smart transceivers, par 0085) for generating a plurality of timing signals for the second IC (see, Using PLL to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices, par 0085. Noted: outputting to other devices implied a plurality of timing signals required).
at least one time digitizer unit (TDU) (see, local TC or a component of the local TC that is responsible for synchronization of time, par 0074) for receiving a global offset (see, fig. 7A, timestamp TS2, par 0074), comprising global timing information (see, establish a common time-of-day (ToD) among the plurality of smart transceivers by exchanging TOD synchronization message using timestamp, par 0011) and the Tlatency (see, FD (forward delay) can be equated to Tlatency, par 0074), and for generating a 15timestamp , synchronized to the timing of the first IC, in response to an event strobe (see, fig. 7A, send a TOD (time-of-day) synchronization message (timestamp as TS1 in theory) and get receive timestamp TS2 at a master TC where TS2=TS1+FD (forward delay) by synchronizing clocks based on correction of a time difference between the master and slave clocks, par 0011 and 0074-0075).
BOSCH’131 discloses all the claim limitations but fails to explicitly teach:
a delay loop comprising at least one transmission path between the first IC and the second IC for propagating a signal through the transmission path, during an initialization, and for calculating a propagation delay time, Tlatency, between the first IC and the second IC;
 the TDU comprising: 
a circuit for receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe; and 
20at least one adder for adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.

However Li’026 from the same field of endeavor (see, fig. 1B, TCP sender communicates with TCP receiver via link, par 0013-0014) discloses: a delay loop (see, fig. 1B, path from TCP sender to TCP receiver and from TCP receiver to TCP sender in 3-way handshake used to determine round trip-time (RTT) between TCP sender and TCP receiver, par 0013-0014) comprising at least one transmission path between the first IC (see, TCP sender, par 0013) and the second IC (see, TCP receiver, par 0013) for propagating a signal through the transmission path (see, three-way handshake by exchange message between TCP sender and receiver, par 0013-0014), during an initialization, and for calculating a propagation delay time, Tlatency (see, initial round trip-time (RTT) between TCP sender and TCP receiver, par 0013-0014), between the first IC and the second IC (see, fig. 1B, initial round trip-time (RTT) between TCP sender and TCP receiver determined during 3 way handshake when TCP receiver establishing connection with TCP receiver, par 0013-0014).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the circuit as taught by Li’026 into that of BOSCH’131. The motivation would have been to conserve resources (e.g., processing resources, memory resources, and/or the like) that would otherwise be wasted in attempting to balance a speed of a wireless link, detect a maximum available bandwidth (par 0012).
The combination of BOSCH’131 and Li’026 discloses all the claim limitations but fails to explicitly teach
the TDU comprising: 
a circuit for receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe; and 
20at least one adder for adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.

However Aweya’797 from the same field of endeavor (see, fig. 1, synchronization message exchanges between master and slave in packet networks, par 0001, 0010, abstract) discloses: the TDU (see, fig. 7 and 8, free-running counter in local assist hardware clock 25 and DPLL counter or  DPLL counter only is used for timestamping PTP messages, par 0122, 0126) comprising: a circuit for receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe (see, fig. 7 and 8, DPLL counter provides timestamps of time of receipt and sending of timing messages from the slave device in response to received Sync message from master 1 with sending timestamp T1,  timestamps are synchronized to the master time via digital phase locked loop including counter, par 0014, 0045. Noted, slave 3 receives a Sync message from master 1 with sending timestamp T1 can be equated to event strobe, par 0010, 0084, 0122, 0126. Noted, LSBs of timestamps are generated when timestamps are generated as LSBs of timestamps are part of timestamps).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the circuit as taught by Aweya’797 into that of BOSCH’131 modified by Li’026. The motivation would have been to reconstruct an accurate estimate of both the server time and frequency at the slave (par 0122).
The combination of BOSCH’131, Li’026 and Aweya’797 discloses all the claim limitations but fails to explicitly teach at least one adder for adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.
 
However Lemkin’704 from the same field of endeavor (see, figs. 6A-6B, measuring a time of flight between master and slave using timestamp information, Col.10 line 29-46) discloses: at least one adder (see, fig. 3, adjustment logic 310, Col. 6 line 29-51) for adding the global offset (see, phase offset of the arriving data bits or chips with respect to a receiving node's clock, Col. 3 line 26-31. Noted, phase offset is the offset between receiving node’s clock relate to the transmission node’s clock taken as global clock due to RTLS--Real time location systems) to the LSBs of the timestamp to generate the timestamp for the event (see, correcting the reception time of the data packet by removal of phase offset error from timestamp, Col. 8 line 1-5. Noted, bits of phase offset error in theory are only partial bits of the whole timestamp due to minor difference between master and slave clock, Col. 8 line 1-5).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the circuit as taught by Aweya’797 into that of BOSCH’131 modified by Li’026 and Aweya’797. The motivation would have been to reduce noise and increases accuracy of the phase offset measurement (Col. 3 line 22-31).


Regarding claim 6 (Original), BOSCH’131 discloses the circuit as set forth in claim 1 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097), wherein the delay loop (see, Fig. 1 and 7A, local network router send TSTC message to master network router and then get reply from master network router,  par 0034, 0064, 0076) further comprises: a first TDU (see, fig. 5, local TC (transparent clock), par 0011 and 0074) and a transmitter (see, fig. 2 and 5, smart transceiver 121 as transmitter, par 0034,0066), located on the first IC (see, local TC and smart transceiver on transmitter, par 0034,0066), a first transmission path between the first IC and a second IC (see, Fig. 7A, forward communication link between master and local network element, par 0074), a loopback  path in the second IC (see, fig. 7A step 707, master TC 703 received TSTC message and returns TSTC reply message 709 to the local TC 701, par 0076), a 20second transmission path between the second IC and the first IC (see, Fig. 7A, backward communication link between master and local network element, par 0074), a receiver (see, fig. 2 and 5, smart transceiver 121 receives TSTC reply message 709, par 0034, 0066) on the first IC and a second TDU on the first IC (Note, local TC 701 again timestamps the TSTC reply message 709 at a reception time of the TSTC reply message, par 0076. Noted, adding transparent clock (TC) functionality to the ports of the network element, therefore local TC exists on both in and out port, par 0032); and -14-Atty Docket No.: ANAC.POOO1Cdatapath logic (see, routing functionality, par 0036), located on the first IC, for propagating a signal in the delay loop (see, routing functionality using Internet protocol (IP) addresses to perform packet forwarding, enabling data transfer among different devices on a network, par 0036 and 0066) and for calculating the propagation delay time, Tlatency, from the timestamps of the first and second TDUs (see, local TC/component computes delay information such as a forward delay (FD) and a backward delay (BD), par 0074).

Regarding claim 7 (Original), BOSCH’131 discloses the circuit as set forth in claim 1 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097), further comprising a plurality of the TDUs 5for generating a plurality of timestamps on the second IC (see, master TC as receiver obtains second receive timestamp TS2 and third transmit timestamp TS3, par 0011, 0070 and 0072. Note, adding transparent clock (TC) functionality to the ports of the network element, therefore transparent clock (TC) functionality exists on both in and out ports on master TC, par 0032).

Regarding claim 8 (Currently Amended), BOSCH’131 discloses a method for synchronizing two integrated circuits (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077), comprising: 
propagating a signal (see, Fig. 1 and 7A, local network router send TSTC message to master network router and then get reply from master network router,  par 0034, 0064, 0076) through a transmission path (Fig. 1 and 7A, Local TC network router send TSTC message to and get reply message from master network router via network path, par 0034, 0076) between the first IC (see, Fig.1 and 7A, local TC (network router) implemented by circuits, par 0034, 76. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097) and the second IC (see, Fig.1 and 7A, Local TC network router send TSTC message to and get reply message from master network router via network path, par 0034, 0076. Noted, master TC (network router implemented by circuits) can be equated to second IC, par 0034, 76); 
calculating a propagation delay time, Tlatency, between the first IC and the second IC (see, Fig. 7A, propagation delay for the communication link between master and local network element could be represented by forward delay and backward Delay via timestamps TS2-TS1 and TS4-TS3, par 0074); 
synchronizing timing of the first IC to timing of the second IC using a phase-locked loop (PLL) (see, fig.8B, Synchronous Ethernet  capability added to the existing network element using smart transceivers with PLL inside to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices by adjusting phase difference between the frequencies f1 and f2, par 0004, 0080, 0083, 0085. Noted: PLL is on the master TC (Smart transceiver including ToNE)  by virtue of providing output to other devices), by: 
generating a plurality of timing signals for the second IC (see, Using PLL to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices, par 0085. Noted: outputting to other devices implied a plurality of timing signals required); 
10receiving a global offset (see, fig. 7A, timestamp TS2 where TS2=TS1+FD (forward delay), par 0074-0075), comprising global timing information (see, establish a common time-of-day (ToD) as TS1 among the plurality of smart transceivers by exchanging TOD synchronization message using timestamp, par 0011) and the Tlatency (see, FD (forward delay) can be equated to Tlatency, par 0074); 
generating a timestamp at the second IC, in at least one time digitizer unit (TDU), synchronized to the timing of the first IC, in response to an event strobe (see, fig. 7A, send a TOD (time-of-day) synchronization message (timestamp as TS1 in theory) and get receive timestamp TS2 at a master TC where TS2=TS1+FD (forward delay) by synchronizing clocks based on correction of a time difference between the master and slave clocks, par 0011 and 0074-0075) by.
BOSCH’131 discloses all the claim limitations but fails to explicitly teach:
propagating a signal through a transmission path, during an initialization between the first IC and the second IC; 
15receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe; and 
adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.

However Li’026 from the same field of endeavor (see, fig. 1B, TCP sender communicates with TCP receiver via link, par 0013-0014) discloses: propagating a signal through a transmission path (see, three-way handshake by exchanging message between TCP sender and receiver, par 0013-0014), during an initialization between the first IC (see, TCP sender, par 0013) and the second IC (see, fig. 1B, initial round trip-time (RTT) between TCP sender and TCP receiver determined by exchanging message during 3 way handshake when TCP receiver establishing connection with TCP receiver, par 0013-0014. Noted, TCP receiver can be equated to second IC, par 0013); 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’026 into that of BOSCH’131. The motivation would have been to conserve resources (e.g., processing resources, memory resources, and/or the like) that would otherwise be wasted in attempting to balance a speed of a wireless link, detect a maximum available bandwidth (par 0012).
The combination of BOSCH’131 and Li’026 discloses all the claim limitations but fails to explicitly teach:
15receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe; and 
adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.

However Aweya’797 from the same field of endeavor (see, fig. 1, synchronization message exchanges between master and slave in packet networks, par 0001, 0010, abstract) discloses: receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe (see, fig. 7 and 8, DPLL counter provides timestamps of time of receipt and sending of timing messages from the slave device in response to received Sync message from master 1 with sending timestamp T1,  timestamps are synchronized to the master time via digital phase locked loop including counter, par 0014, 0045. Noted, slave 3 receives a Sync message from master 1 with sending timestamp T1 can be equated to event strobe, par 0010, 0084, 0122, 0126. Noted, LSBs of timestamps are generated when timestamps are generated as LSBs of timestamps are part of timestamps).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Aweya’797 into that of BOSCH’131 modified by Li’026. The motivation would have been to reconstruct an accurate estimate of both the server time and frequency at the slave (par 0122).
The combination of BOSCH’131, Li’026 and Aweya’797 discloses all the claim limitations but fails to explicitly teach: adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.

However Lemkin’704 from the same field of endeavor (see, figs. 6A-6B, measuring a time of flight between master and slave using timestamp information, Col.10 line 29-46) discloses: adding the global offset (see, phase offset of the arriving data bits or chips with respect to a receiving node's clock, Col. 3 line 26-31. Noted, phase offset is the offset between receiving node’s clock relate to the transmission node’s clock taken as global clock due to RTLS--Real time location systems) to the LSBs of the timestamp to generate the timestamp for the event (see, correcting the reception time of the data packet by removal of phase offset error from timestamp, Col. 8 line 1-5. Noted, bits of phase offset error in theory are only partial bits of the whole timestamp due to minor difference between master and slave clock, Col. 8 line 1-5).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lemkin’704 into that of BOSCH’131 modified by Li’026 and Aweya’797. The motivation would have been to reduce noise and increases accuracy of the phase offset measurement (Col. 3 line 22-31).

Regarding claim 13 (Original), BOSCH’131 discloses the method as set forth in claim 8 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077), wherein calculating a propagation delay time, Tlatency, between a first IC and a second IC (see, Fig. 7A, propagation delay for the communication link between master and local network element could be represented by forward delay and backward Delay via timestamps TS2-TS1 and TS4-TS3, par 0074) further comprises: 
propagating a signal, from the first IC, through a first TDU (see, fig. 5, local TC (transparent clock), par 0011 and 0074) and a transmitter (see, fig. 2 and 5, smart transceiver 121 as transmitter, par 0034,0066), located on the first IC (see, local TC and smart transceiver on transmitter, par 0034,0066), a first transmission path between the first IC and a second IC (see, Fig. 7A, forward communication link between master and local network element, par 0074), a 20loopback path in the second IC (see, fig. 7A step 707, master TC 703 received TSTC message and returns TSTC reply message 709 to the local TC 701, par 0076), a second transmission path between the -16- Atty Docket No.: ANAC.POOO1Csecond IC and the first IC (see, Fig. 7A, backward communication link between master and local network element, par 0074), a receiver on the first IC (see, fig. 2 and 5, smart transceiver 121 receives TSTC reply message 709, par 0034, 0066) and a second TDU (Note, local TC 701 again timestamps the TSTC reply message 709 at a reception time of the TSTC reply message, par 0076. Noted, adding transparent clock (TC) functionality to the ports of the network element, therefore local TC exists on both in and out port, par 0032) on the first IC (see, Fig. 1 and 7A, local network router sends TSTC message to master network router and then get reply from master network router, par 0034, 0064, 0076); and 
calculating the propagation delay time, Tlatency, from the timestamps of the first and second TDUs (see, local TC/component computes delay information such as a forward delay (FD) and a backward delay (BD) according to timestamps TS1 to TS4, par 0074).

Regarding claim 14 (Original), BOSCH’131 discloses the method as set forth in claim 8 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077), further comprising generating a plurality of timestamps on the second IC from a plurality of the TDU (see, master TC as receiver obtains second receive timestamp TS2 and third transmit timestamp TS3, par 0011, 0070 and 0072. Note, adding transparent clock (TC) functionality to the ports of the network element, therefore transparent clock (TC) functionality exists on both in and out ports on master TC, par 0032).


Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH’131 in view of Li’026, and further in view of Aweya’797 and Lemkin’704 as applied to claims 1 and 8 above, and further in view of Tajalli et al (US 20180115410 A1, Priority Date: Oct 23, 2017).

Regarding claim 2 (Currently Amended), BOSCH’131 modified by Li’026, Aweya’797 and Lemkin’704 discloses the circuit as set forth in claim 1 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097).
The combination of BOSCH’131, Li’026, Aweya’797 and Lemkin’704 modified by discloses all the claim limitations but fails to explicitly teach: Atty Docket No.: ANAC.POOO1Cwherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp.

However Tajalli’410 from the same field of endeavor (see, fig. 1, high bandwidth data communications links, such as between two integrated circuit devices in a system, par 0073) discloses: Atty Docket No.: ANAC.POOO1Cwherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp (see, Fig. 3, four stage differential ring oscillator 340 with 153.125 MHz reference clock to a 6.125 GHz VCO frequency followed by frequency divider 350 providing a 40:1 division of VCO frequency, par 0157. Note: 40:1 division means 6 bits are used for divider and combining with 6.125GHz make it LSB represent 1/6.125GHz *1/26 = 1000/(6.125*64) ps = 2.55ps, and thus provide LSB of less than 50 picoseconds accuracy).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the circuit pertains to as taught by Tajalli’410 into that of BOSCH’131 modified by Li’026, Aweya’797 and Lemkin’704. The motivation would have been to support multiphase data preparation and wire signal output (par 0156).

Regarding claim 3 (Original), BOSCH’131 modified by Li’026, Aweya’797 and Lemkin’704 discloses the circuit as set forth in claim 2 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097).
The combination of BOSCH’131, Li’026, Aweya’797 and Lemkin’704 modified by discloses all the claim limitations but fails to explicitly teach: wherein the PLL comprises a phase- frequency detector, a charge pump, loop filter, M-stage ring oscillator, phase interpolator and 5divider circuits for phase locking at least one of the timing signals to a system reference clock.

However Tajalli’410 from the same field of endeavor (see, fig. 1, high bandwidth data communications links, such as between two integrated circuit devices in a system, par 0073) discloses: wherein the PLL (Fig. 3, PLL including Phase Comparator (output to charge pump), low-pass filter and ring oscillator, par 0087) comprises a phase- frequency detector (see, Fig. 8, phase-frequency detector (PFD) as part of charge pump, par 0114), a charge pump (see, Fig. 3 and 8, charge pump suitable to integrate with phase comparator, ,par 0087, 0113-0114), loop filter (note, Fig. 8, resulting error from phase-frequency detector is integrated by charge pump and loop filter, par 0114), M-stage ring oscillator(see, fig. 3 and 25, multiple stage ring oscillator 340,  par 0088, 0157, 0161), phase interpolator (Fig. 5, phase detector and clock phase interpolator, par 0041) and divider circuits for phase locking the system reference clock to the at least one timing signal (see, PLL design incorporate a clock frequency divider between VCO and phase detector, allowing a higher-frequency clock output to be phase locked to a lower-frequency reference signal, par 0081).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the circuit pertains to as taught by Tajalli’410 into that of BOSCH’131 modified by Li’026, Aweya’797 and Lemkin’704. The motivation would have been to obtaining a stable, correctly phased receiver clock signal from a high-speed multi-wire interface used for chip-to-chip communication (par 0025).


Regarding claim 9 (Currently Amended), BOSCH’131 modified by Li’026, Aweya’797 and Lemkin’704 discloses the method as set forth in claim 8 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077).
The combination of BOSCH’131, Li’026, Aweya’797 and Lemkin’704 discloses all the claim limitations but fails to explicitly teach: wherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp.

However Tajalli’410 from the same field of endeavor (see, fig. 1, high bandwidth data communications links, such as between two integrated circuit devices in a system, par 0073) discloses: Atty Docket No.: ANAC.POOO1Cwherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp (see, Fig. 3, four stage differential ring oscillator 340 with 153.125 MHz reference clock to a 6.125 GHz VCO frequency followed by frequency divider 350 providing a 40:1 division of VCO frequency, par 0157. Note: 40:1 division means 6 bits are used for divider and combining with 6.125GHz make it LSB represent 1/6.125GHz *1/26 = 1000/(6.125*64) ps = 2.55ps, and thus provide LSB of less than 50 picoseconds accuracy).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Tajalli’410 into that of BOSCH’131 modified by Li’026, Aweya’797 and Lemkin’704. The motivation would have been to support multiphase data preparation and wire signal output (par 0156).

Regarding claim 10 (Original), BOSCH’131 discloses the method as set forth in claim 9 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077).
The combination of BOSCH’131, Aweya’797 and Lemkin’704 modified by discloses all the claim limitations but fails to explicitly teach: wherein generating a plurality of timing signals comprises phase locking at least one of the timing signals to a system reference 5clock in the PLL that comprises a phase-frequency detector, a charge pump, loop filter, M- stage ring oscillator, phase interpolator and divider circuits.

However Tajalli’410 from the same field of endeavor (see, fig. 1, high bandwidth data communications links, such as between two integrated circuit devices in a system, par 0073) discloses: wherein generating a plurality of timing signals comprises phase locking at least one of the timing signals to a system reference 5clock (see, fig. 3, received clock signal R5, par 0087) in the PLL that comprises a phase-frequency detector (see, Fig. 8, phase-frequency detector (PFD) as part of charge pump, par 0114), a charge pump (see, Fig. 3 and 8, charge pump suitable to integrate with phase comparator, ,par 0087, 0113-0114), loop filter (note, Fig. 8, resulting error from phase-frequency detector is integrated by charge pump and loop filter, par 0114), M- stage ring oscillator (see, fig. 3 and 25, multiple stage ring oscillator 340,  par 0088, 0157, 0161), phase interpolator (Fig. 5, phase detector and clock phase interpolator, par 0041) and divider circuits(see, PLL design incorporate a clock frequency divider between VCO and phase detector, allowing a higher-frequency clock output to be phase locked to a lower-frequency reference signal, par 0081).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Tajalli’410 into that of BOSCH’131 modified by Aweya’797 and Lemkin’704. The motivation would have been to obtaining a stable, correctly phased receiver clock signal from a high-speed multi-wire interface used for chip-to-chip communication (par 0025).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (US20190297553A1, Foreign PCT Prior Date: Dec 12, 2016) discloses: if the handover device determines that a process of accessing the current access point by the terminal is initiated by the terminal, the handover device may obtain an RTT between the terminal and the current AP at a third frequency, for example, periodically collect RTTs at a frequency of three times per second. Herein, a state of obtaining an RTT between the terminal and the current access point periodically by the handover device is referred to as an initial state (par 0061), for the state of obtaining an RTT between the terminal and the current access point by the handover device, a sequence of state transitions may be: the stable state, the pre-handover state, and the handover state. Specifically, the foregoing state transitions and functions in each state are shown in FIG. 5D… Before the terminal accesses the AP 1, the handover device may collect RTTs between the terminal and the AP 0 in the initial state, for example, collect, every 100 milliseconds, RTTs between the terminal and the AP previously associated with the terminal (par 0088).   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473